DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-9, 11-15 and 18-20, with traverse in the Applicant’s response on 12/04/2020 is acknowledged. Claims 10, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Further, claims 6, 7 and 18 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Although, Applicant asserts species are sufficiently related, Examiner respectfully disagrees since the specification suggests sufficiently different species in at least the introductions of the several embodiments of the figures and throughout the specification.  Thus, the requirement is still deemed proper and is therefore made FINAL.
In this Office Action, claims 6, 7, 10 and 16-18 are withdrawn and claims 1-5, 8, 9, 11-15, 19, and 20 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 9, 11, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (hereinafter Fujimoto), U.S. Patent Application Publication 2010/0267252.
Regarding Claim 1, Fujimoto teaches, a discrete electrical component (Fig. 28), comprising: 
a component member (21) having at least one lead (22); 
a base member (71, 77) on which the component member is supported; and 
at least one compliant pin member (74), each compliant pin member having a first end portion (32) configured for press-fit engagement in a printed circuit board and a second end portion (28) electrically connected to the at least one lead of the component member, the at least one compliant pin at least partly extending through or into the base member.  (Fujimoto: Fig. 28, para. [0191], [0195], [0196], [0199]).

Regarding Claim 3, Fujimoto further teaches, wherein the at least one lead of the component member is welded (“welding” [0184]) to the second end portion of the first compliant pin member.  (Fujimoto: Fig. 28, para. [0184]).
Regarding Claim 4, Fujimoto further teaches, wherein at least one of a central portion and the second end portion (Fig. 28) of the at least one compliant pin member extends through or into the base member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 5, Fujimoto further teaches, wherein the base member includes a concave portion (concave portion of plate 71 and walls 77) which receives at least a portion of the component member therein.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 9, Fujimoto further teaches, wherein for each compliant pin member, a longitudinal axis of the first end portion is orthogonal to a longitudinal axis of the second end portion of the compliant pin member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 11, Fujimoto further teaches, wherein the discrete electrical component comprises a capacitor.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 12, Fujimoto further teaches (Fig. 28), wherein the at least one lead comprises a plurality of leads, 
the at least one compliant pin member comprises a plurality of compliant pin members, 
each lead being connected to a compliant pin member, and 
each of the plurality of compliant pin members extends into or through the base member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 14, Fujimoto teaches, a pin structure for a pin-less electrical component member having at least one lead, the pin structure (Fig. 28) comprising:
a base member (71, 77) on which the component member is to be supported; and 
at least one compliant pin member (74), each compliant pin member having a first end portion (32) configured for press-fit engagement in a printed circuit board and a second end portion (28) configured for electrical connection with the at least one lead of (Fujimoto: Fig. 28, para. [0191], [0195], [0196], [0199]).
Regarding Claim 15, Fujimoto further teaches, wherein at least one of a central portion and the second end portion (Fig. 28) of the at least one compliant pin member extends through or into the base member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 19, Fujimoto further teaches (Fig. 28), wherein the at least one lead comprises a plurality of leads, 
the at least one compliant pin member comprises a plurality of compliant pin members, 
each lead being connected to a compliant pin member, and 
each of the plurality of compliant pin members extends into or through the base member.  (Fujimoto: Fig. 28, para. [0196]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as applied to claims 1.
Regarding Claim 2, Fujimoto teaches “lead wires 22 to be fitted thereinto and to be connected to compliant pins 74 by welding, soldering, pressure welding, or the like” [0042].  (Fujimoto: Fig. 1, para. [0042]).
Fujimoto does not explicitly teach, lead and second end portion are integral.
However, it takes ordinary skill in the art to make integral, the motivation to simplify manufacturing.  MPEP 2144.04  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as applied to claim 1, in view of Geske, U.S. Patent Application Publication 2018/0351271.
Regarding Claim 8, Fujimoto further teaches the compliant pin members 74 at right angles with the second end portion.  (Fujimoto: Fig. 28, para. [0195]).
Fujimoto does not explicitly teach, further comprising at least one unconnected compliant pin members, each unconnected compliant pin member being electrically isolated from the plurality of leads of the component member and extending into or through the base member.
(Geske: Fig. 1, para. [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leads and compliant pins of Fujimoto to include the parallel portions of Geske, the motivation being to “have altogether very small dimensions” [0036].  (Geske: Fig. 1, para. [0036]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as applied to claims 1 and 14, respectively, in view of Fujimoto (embodiment 2, Fig. 53).
Regarding Claim 13, Fujimoto further teaches leads 22 electrically connected to the compliant pin members 74.  (Fujimoto: Fig. 28, para. [0196]).
Fujimoto does not explicitly teach, further comprising at least one unconnected compliant pin members, each unconnected compliant pin member being electrically isolated from the plurality of leads of the component member and extending into or through the base member.
However, Fujimoto teaches (embodiment 2, Fig. 53), further comprising at least one unconnected compliant pin members (81a), each unconnected compliant pin (Fujimoto: Fig. 53, para. [0231]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leads and compliant pins of Fujimoto to include those of Fujimoto (embodiment 2), the motivation being an “increased number of connectors improves the fixation and hence the vibration resistance and impact resistance of the electronic component.” [0231].  (Fujimoto: Fig. 2, para. [0231]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, similarly as claim 13, the combination of Fujimoto in view of Kim further teaches, further comprising one or more unconnected compliant pin members (81a), each unconnected compliant pin member extending into or through the base member and configured not to be connected to the pin-less electrical component.  (Fujimoto: Fig. 2, para. [0231]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/3/2021

/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837